Vanguard Pacific Stock Index Fund Summary Prospectus February 26, 2010 Signal ® Shares for Participants Vanguard Pacific Stock Index Fund Signal Shares (VPASX) The Funds statutory Prospectus and Statement of Additional Information dated February 26, 2010, and the most recent shareholder reports are incorporated into and made part of this Summary Prospectus by reference. Before you invest, you may want to review the Funds Prospectus, which contains more information about the Fund and its risks. You can find the Funds Prospectus and other information about the Fund online at www.vanguard.com/prospectus . You can also get this information at no cost by calling 800-523-1188 or by sending an e-mail request to online@vanguard.com. The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Investment Objective Investment Objective The Fund seeks to track the performance of a benchmark index that measures the investment return of stocks issued by companies located in the major markets of the Pacific region. Fees and Expenses The following tables describe the fees and expenses you may pay if you buy and hold Signal Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Purchase Fee None Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee 2% 1 1 The 2% fee applies only if you redeem shares within two months of purchase by selling or by exchanging to another fund. Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Expenses 0.11% 12b-1 Distribution Fee None Other Expenses 0.05% Total Annual Fund Operating Expenses 0.16% 1 Example The following example is intended to help you compare the cost of investing in the Funds Signal Shares with the cost of investing in other mutual funds. It illustrates the hypothetical expenses that you would incur over various periods if you invest $10,000 in the Funds shares. This example assumes that the Shares provide a return of 5% a year and that operating expenses remain the same. The results apply whether or not you redeem your investment at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $16 $52 $90 $205 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the previous expense example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 8% of the average value of its portfolio. Primary Investment Strategies The Fund employs a passive managementor indexinginvestment approach by investing all, or substantially all, of its assets in the common stocks included in the MSCI ® Pacific Index. The MSCI Pacific Index consists of approximately 494 common stocks of companies located in Japan, Australia, Hong Kong, Singapore, and New Zealand. (As of October 31, 2009, Japan and Australia made up approximately 64% and 25%, respectively, of the Indexs market capitalization.) 2 Primary Risks An investment in the Fund could lose money over short or even long periods. You should expect the Funds share price and total return to fluctuate within a wide range, like the fluctuations of the global stock market. The Funds performance could be hurt by:  Stock market risk , which is the chance that stock prices overall will decline. Stock markets tend to move in cycles, with periods of rising prices and periods of falling prices. The Funds investments in foreign stock markets can be riskier than U.S. stock investments. The prices of foreign stocks and the prices of U.S. stocks have, at times, moved in opposite directions. In addition, the Funds target index may, at times, become focused in stocks of a particular sector, category, or group of companies.  Country/Regional risk , which is the chance that world eventssuch as political upheaval, financial troubles, or natural disasterswill adversely affect the value of securities issued by companies in foreign countries or regions. The Indexs, and therefore the Funds, heavy exposure to Japan and Australia subjects the Fund to a higher degree of country risk than that of more geographically diversified international funds.  Currency risk , which is the chance that the value of a foreign investment, measured in U.S. dollars, will decrease because of unfavorable changes in currency exchange rates. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Annual Total Returns The following bar chart and table are intended to help you understand the risks of investing in the Fund. The bar chart shows how the performance of the Funds Signal Shares has varied from one calendar year to another over the periods shown. The table shows how the average annual total returns compare with those of the Funds target index. The Index returns are adjusted for withholding taxes applicable to Luxembourg holding companies. Keep in mind that the Funds past performance does not indicate how the Fund will perform in the future. Updated performance information is available on our website at www.vanguard.com/performance or by calling Vanguard toll-free at 800-662-7447. 3 Annual Total ReturnsSignal Shares 2008 2009 100% 80% 60% 40% 21.26 20% 0% -20% -40% -34.26 -60% During the periods shown in the bar chart, the highest return for a calendar quarter was 23.97% (quarter ended June 30, 2009), and the lowest return for a quarter was 17.85% (quarter ended September 30, 2008). Average Annual Total Returns for Periods Ended December 31, 2009 Since Inception (June 4, 1 Year 2007) Vanguard Pacific Stock Index Fund Signal Shares 21.26% 9.48% MSCI Pacific Index (reflects no deductions for fees or expenses) 24.18% 9.59% 4 Investment Advisor The Vanguard Group, Inc. Portfolio Manager Michael H. Buek, CFA, Principal of Vanguard. He has managed the Pacific Stock Index Fund since 1997. Tax Information The Funds distributions will be reinvested in additional Fund shares and accumulate on a tax-deferred basis if you are investing through an employer-sponsored retirement or savings plan. You will not owe taxes on these distributions until you begin withdrawals from the plan. You should consult your plan administrator, your plans Summary Plan Description, or your tax advisor about the tax consequences of plan withdrawals. Financial Intermediary Compensation The Fund and its investment advisor do not pay financial intermediaries for sales of Fund shares or related services. 5 This page intentionally left blank. Vanguard Pacific Stock Index Fund Signal SharesFund Number 1353 CFA ® is a trademark owned by CFA Institute. The Funds or securities referred to herein are not sponsored, endorsed, or promoted by MSCI, and MSCI bears no liability with respect to any such funds or securities. For any such funds or securities, the Statement of Additional Information contains a more detailed description of the limited relationship MSCI has with The Vanguard Group and any related funds. © 2010 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SPI1353 022010
